Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a system or method of performing operations that determines the similarity between a first medical image and a second medical image by obtaining a first medical image, classifying each pixel in the medical image to at least one medical finding, calculating a first feature amount for each finding, setting and adjusting a weight coefficient for each finding, and deriving a similarity between the first feature amount of the first medical image and the a second feature amount of a second medical image stored in a database.

    PNG
    media_image1.png
    645
    309
    media_image1.png
    Greyscale

claim 1, and similarly stated in claims 18 and 19.
the similarity between the first medical image and the second medical image by performing a weighting operation for the first feature amount for each finding calculated in the first medical image and a second feature amount for each finding calculated in advance in the second medical image, for each of the finding groups on the basis of the adjusted weighting coefficient

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
KIM VU can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                                                                                                                                                                        
		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666